    Case: 4:21-cv-00897-MTS Doc. #: 2 Filed: 07/27/21 Page: 1 of 6 PageID #: 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                           )
                                                      )
         Plaintiff,                                   )
                                                      )
      v.                                              )            No. 4:21 CV 897 MTS
                                                      )
MECC, et al.,                                         )
                                                      )
         Defendants.                                  )

                                  MEMORANDUM AND ORDER

        This matter is before the Court upon review of a civil complaint and request for leave to

proceed in forma pauperis, filed by Joseph Michael Devon Engel, prison registration number

1069055.1 Plaintiff’s request will be denied, and this case will be dismissed without prejudice to

the filing of a fully-paid complaint.

                                                   Background

        On September 3, 2020, plaintiff began filing civil actions pro se in this Court, each time

seeking leave to proceed in forma pauperis. His first case, a petition for habeas corpus relief under

28 U.S.C. § 2254, was dismissed on December 14, 2020 due to his failure to exhaust available

state remedies. Engel v. Payne, No. 4:20-cv-1211-DDN, Doc. [8], (E.D. Mo. Sept. 3, 2020).

Subsequently, he began filing prisoner civil rights complaints pursuant to 42 U.S.C. § 1983. For

the most part, he submitted his pleadings in bulk, and stated he intended each set of pleadings to

be docketed as an individual civil action.




1
 Plaintiff has not filed a separate Application to Proceed in District Court Without Prepaying Fees or Costs.
Instead, he included such request in the body of the complaint.
    Case: 4:21-cv-00897-MTS Doc. #: 2 Filed: 07/27/21 Page: 2 of 6 PageID #: 4




        In many of his complaints, plaintiff listed numerous entities and officials identified only

by generic job titles, and sought trillions of dollars in damages against them based upon wholly

conclusory and nonsensical allegations. See, e.g., Engel v. Corizon, No. 4:20-cv-1695-NAB (E.D.

Mo. Nov. 30, 2020) (listing 45 defendants on handwritten notes included with complaint); Engel

v. CO1, No. 4:20-cv-1923-HEA (E.D. Mo. Dec. 20, 2020) (naming 49 defendants but none by a

first and last name). Plaintiff often sought forms of relief that were unrelated to his claims (such

as stocks, properties, outfitted luxury vehicles, and college scholarships) from multiple defendants

and non-parties, and he sought relief on behalf of individuals other than himself. See e.g., Engel v.

CO1, et al., No. 4:20-cv-1620-NCC (E.D. Mo. Nov. 9, 2020) (seeking scholarships for family

members, Missouri farmland for marijuana cultivation, and Mercedes SUVs that are “bulletproof”

and “bombproof”); Engel v. USA, No. 4:20-cv-1742-MTS (E.D. Mo. Dec. 1, 2020) (seeking 250

trillion dollars and 2 million in stocks of twenty-three listed countries); and Engel v. Mercy

Hospital Festus, No. 4:20-cv-1911-AGF (E.D. Mo. Dec. 11, 2020) (seeking 8900 trillion dollars

plus 10 million stocks in various metals, gems, food products, and U.S. and foreign currencies).

Plaintiff repeatedly referred to, and appeared to at least partially base his entitlement to relief upon,

his alleged status as a “sovereign citizen.” See e.g., Engel v. Governor of Missouri, No. 1:20-CV-

217-HEA (E.D. Mo. Oct. 7, 2020).

        The cases that were reviewed pursuant to 28 U.S.C. § 1915(e)(2) were dismissed, either

for one of the reasons articulated therein2 or because plaintiff failed to comply with Court orders.


2
  For example, in many of plaintiff’s actions, the Court determined his allegations were “clearly baseless”
and therefore factually frivolous under the standard articulated in Denton v. Hernandez, 504 U.S. 25, 31
(1992), and also determined many complaints were subject to dismissal as malicious based upon the nature
of his pleadings and his abusive litigation practices. See e.g., Engel v. Prob. & Parole of Mo., No. 4:20-cv-
1740-DDN, ECF No. 5 at 6 (E.D. Mo. dismissed Dec. 22, 2020) (listing twenty-nine of Mr. Engel’s cases
naming Missouri Department of Corrections as a defendant); Engel v. Corizon, No. 4:20-cv-1812-NAB,
ECF No. 4 at 8-9 (E.D. Mo. dismissed Jan. 6, 2021) (discussing Mr. Engel’s litigation practices as part of
an attempt to harass named defendants and not a legitimate attempt to vindicate a cognizable right).
                                                     2
   Case: 4:21-cv-00897-MTS Doc. #: 2 Filed: 07/27/21 Page: 3 of 6 PageID #: 5




In Engel v. Missouri Courts, No. 4:20-cv-1258-SPM (E.D. Mo. Sept. 15, 2020), the Honorable

Henry Edward Autrey cautioned plaintiff to avoid the practice of repeatedly filing frivolous and

malicious complaints. Judge Autrey explained that doing so amounted to abusive litigation

practices, and could affect plaintiff’s future eligibility to proceed in forma pauperis as well as

potentially subject him to sanctions. Nevertheless, plaintiff continued the practice. As of December

21, 2020, he was subject to 28 U.S.C. § 1915(g). In cases filed after that date, plaintiff was denied

leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(g), and his cases were dismissed

without prejudice to the filing of a fully-paid complaint.

       As of December 31, 2020, plaintiff filed more than 130 civil actions. Additionally, the

Court has received civil rights complaints that were filed by prisoners other than plaintiff, but were

in plaintiff’s handwriting and contained allegations and prayers for relief similar to those plaintiff

asserted in actions he filed on his own behalf. See e.g., Herron v. ERDCC et al., No 4:21-cv-527-

NAB (E.D. Mo. May 3, 2021). Finally, on June 9, 2021, plaintiff filed five new civil complaints,

on July 14, 2021, plaintiff filed an additional three civil complaints, and on July 21, 2021, plaintiff

filed twelve civil complaints. These new complaints mirror the ones described above. In sum,

plaintiff has flagrantly disregarded this Court’s prior caution to avoid engaging in abusive litigation

practices.

                                              The Complaint

       Plaintiff filed the instant complaint on or about July 21, 2021 pursuant to 42 U.S.C. § 1983

against the Missouri Department of Corrections (“MDOC”) and the Missouri Eastern Correctional

Center (“MECC”). He identifies himself by name, and as “Sovereign Citizen Missouri.”

       Plaintiff, an inmate at MECC, states that he has been denied property, although he does not

indicate exactly what property he has been denied. He asserts that during the Covid-19 pandemic



                                                  3
    Case: 4:21-cv-00897-MTS Doc. #: 2 Filed: 07/27/21 Page: 4 of 6 PageID #: 6




he was denied “haircuts and razors.” Nevertheless, plaintiff states that MDOC is now telling

inmates that the pandemic is over. He claims that on the phone calls they are allowed every other

week “they are treated like animals.” Plaintiff does not elaborate on this statement. He does,

however, state that he was placed “in the hole” in May of 2021 “for nothing.” Plaintiff does not

provide the Court with the factual circumstances relative to his placement in administrative

segregation.

        As relief, he seeks “650 Billion Dollars.”

                                                  Discussion

        As discussed above, plaintiff is a prisoner who, while incarcerated, has filed at least three

civil actions that were dismissed on the grounds that they were frivolous, malicious, or failed to

state a claim upon which relief may be granted.3 The Prison Litigation Reform Act of 1996

provides, in relevant part:

        In no event shall a prisoner bring a civil action ... under this section if the prisoner
        has, on three or more prior occasions, while incarcerated or detained in any facility,
        brought an action ... in a court of the United States that was dismissed on the
        grounds that it is frivolous, malicious, or fails to state a claim upon which relief
        may be granted, unless the prisoner is under imminent danger of serious physical
        injury.

28 U.S.C. § 1915(g). “A prior dismissal on a statutorily enumerated ground counts as a strike even

if the dismissal is the subject of an appeal.” Coleman v. Tollefson, 575 U.S. 532, 135 S. Ct. 1759,

1763 (2015). Therefore, plaintiff may proceed in forma pauperis in this action only if he “is under

imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). The instant complaint contains

no allegations establishing that plaintiff is under imminent danger of serious physical injury.

Therefore, he may not proceed in forma pauperis in this action. See 28 U.S.C. § 1915(g).


3
 See Engel v. Governor of Missouri, et al., No. 1:20-cv-217 HEA (E.D. Mo. Dec. 15, 2020); Engel v. United
States of America, et al., No. 4:20-cv-1742 MTS (E.D. Mo. Dec. 18, 2020); Engel v. Missouri Courts, et
al., No. 4:20-cv-1258 SPM (E.D. Mo. Dec. 21, 2020).
                                                   4
   Case: 4:21-cv-00897-MTS Doc. #: 2 Filed: 07/27/21 Page: 5 of 6 PageID #: 7




       Even if plaintiff could proceed in forma pauperis in this matter, the complaint would be

dismissed.

       The complaint fails to state a claim upon which relief may be granted against the MDOC

and the MECC as these entities are not “persons” that can be sued under 42 U.S.C. § 1983, see

Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989). Additionally, these entities are

protected by the state doctrine of sovereign immunity. See Webb v. City of Maplewood, 889 F.3d

483, 485 (8th Cir. 2018). Plaintiff does not allege the Missouri Attorney General was personally

involved in or directly responsible for any misconduct that caused a violation of plaintiff’s civil

rights, see Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990), and plaintiff’s allegation of

entitlement to relief based upon his status as a “sovereign citizen” is frivolous. See United States

v. Hart, 701 F.2d 749, 750 (8th Cir. 1983); see also United States v. Benabe, 654 F.3d 753, 761-

67 (7th Cir. 2011) (describing the conduct of a “sovereign citizen” and collecting cases rejecting

the group’s claims as frivolous, and recommending that “sovereign citizen” arguments “be rejected

summarily, however they are presented.”).

       Finally, the complaint would be subject to dismissal because it is malicious. As explained

above, plaintiff has repeatedly and knowingly engaged in litigation practices that amount to abuse

of the judicial process. It is apparent he filed the instant complaint as part of a general campaign

of harassment, not in a legitimate attempt to vindicate a cognizable right. See In re Tyler, 839 F.2d

1290, 1293 (8th Cir. 1988) (per curiam) (noting that an action is malicious when it is a part of a

longstanding pattern of abusive and repetitious lawsuits); Spencer v. Rhodes, 656 F. Supp. 458,

461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987) (an action is malicious when it is

undertaken for the purpose of harassing the defendants rather than vindicating a cognizable right);

Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996) (when determining whether an action is



                                                 5
    Case: 4:21-cv-00897-MTS Doc. #: 2 Filed: 07/27/21 Page: 6 of 6 PageID #: 8




malicious, the Court need not consider only the complaint before it, but may consider the plaintiff’s

other litigious conduct).

           Plaintiff’s request for leave to proceed in forma pauperis will be denied, and this case will

be dismissed without prejudice to the filing of a fully-paid complaint. Additionally, the Court will

instruct the Clerk of Court to request that the agency having custody of plaintiff begin making

payments in accordance with 28 U.S.C. § 1915(b)(2) until the full $402 civil filing fees are paid

in full.

           Plaintiff is once again advised that his litigation practices are abusive, and is

cautioned to avoid such practices in the future. For each such complaint plaintiff files, the

Court will instruct the Clerk of Court to begin debiting his prison account to pay the civil

filing fees. Plaintiff is further cautioned that the Court may impose monetary sanctions upon

him if he continues his abusive litigation practices in the future.

           Accordingly,

           IT IS HEREBY ORDERED that plaintiff may not proceed in forma pauperis in this

action.

           IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.

           IT IS FURTHER ORDERED that the Clerk of Court shall request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

full $402 civil filing fees are paid in full.

           Dated this 27th day of July, 2021.




                                                     MATTHEW T. SCHELP
                                                     UNITED STATES DISTRICT JUDGE
                                                    6
